IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00164-CR

JOSE MAURICIO,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 19-03215-CRF-272


                            ABATEMENT ORDER

        Appellant has filed a Motion to Substitute Counsel. We abate this case to the trial

court for resolution of this matter. The trial court shall rule upon Appellant’s motion

within twenty (20) days from the date of this Order. After the trial court has ruled, the

clerk of the court shall file a supplemental clerk’s record with this court within ten (10)

days.
                                          PER CURIAM

Before Chief Justice Gray and
       Justice Johnson
Appeal abated
Order delivered and filed August 4,2021
RWR/RWO




Mauricio v. State                                      Page 2